Citation Nr: 0816124	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-06 467	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2004 rating action that 
denied service connection for hearing loss, tinnitus, and 
vertigo.  A Notice of Disagreement (NOD) was received in 
September 2004.  By rating action of January 2005, the RO 
granted service connection for hearing loss and tinnitus and 
assigned 10% ratings for each.  A NOD with both initial            
10% ratings was received in February 2005, but the veteran 
withdrew that appeal in a March 2006 written statement.

This appeal also arises from a March 2006 rating action that 
denied service connection for PTSD.  

By decision of February 2007, the Board remanded this case to 
the RO to afford the veteran a Board hearing before a 
Veterans Law Judge (VLJ) at the RO.  In March 2007, the RO 
notified the veteran of a Board videoconference hearing that 
had been scheduled for him at the RO for a date in April.  
Subsequently in March, the Board notified the veteran that 
his April 2007 Board videoconference hearing would be 
rescheduled for a later date.  In September and October 2007, 
the RO notified the veteran of a Board hearing before a VLJ 
that had been scheduled for him at the RO for a date in late 
October.  In mid-October 2007, the veteran telephoned the RO 
to cancel his Board hearing request.

By rating action of July 2007, the Board granted service 
connection for vertigo.  This constitutes a full grant of the 
benefit sought on appeal with respect to that issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, persuasive medical evidence shows that the 
veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006) and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) essentially 
include, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A January 2006 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and of what was need to establish 
entitlement to service connection for PTSD.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2006 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board thus finds that the 2006 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
January 2006 document meeting the VCAA's notice requirements 
was properly furnished to the veteran prior to the March 2006 
rating action on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he and his 
representative were notified of the effective date 
information in a November 2006 RO letter, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical and personnel records, and 
pertinent post-service VA and private medical records through 
2007.  The veteran was afforded a comprehensive VA 
psychiatric examination in April 2006. Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In April 2006, 
the veteran stated that he had no additional evidence or 
information to submit in connection with his claim.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service, which included exposure to enemy bombings 
and shell explosions during the Battle of Bougainville as 
part of the Solomon Islands Campaign (1943-44).

In this case, the service medical records are completely 
negative for findings or diagnoses of PTSD.  No psychiatric 
abnormalities were found on November 1945 separation 
examination.  

Neither has PTSD been diagnosed during the post-service years 
up to the present time.  Medical records from the Muskogee 
Regional Medical Center from 1987 to 2003, D. A., M.D., in 
2004 and 2007, and D. K., M.D., in 2008, as well as VA 
medical records from 2004 to 2007 are all negative for 
findings or diagnoses of PTSD.  

Rather, the Board finds that the competent, persuasive 
medical evidence in this case, as shown by the comprehensive 
April 2006 VA psychiatric examination, shows that the veteran 
does not have a current diagnosis of PTSD.  On that 
examination, the physician reviewed the claims folder, 
including the medical records contained therein.  After a 
review of the veteran's medical, military, family, and 
personal history, and current mental status examination of 
the veteran, the examiner opined that the veteran did not 
meet the criteria for PTSD, and that he appeared to suffer 
from some kind of anxiety disorder which caused stomach upset 
and headaches.           

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent, persuasive evidence does not provide valid indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record 
contains no competent, persuasive medical evidence of the 
existence of a current diagnosis of PTSD, the Board finds 
that service connection for that claimed disability is not 
warranted. 

In addition to the medical evidence of record, the Board also 
has considered the assertions of the veteran and his son, 
advanced in written statements in connection with the claim 
on appeal.  However, as laymen without appropriate medical 
training and expertise, the veteran and his son simply are 
not competent to render a probative (persuasive) opinion on a 
medical matter-such as whether he currently meets the 
diagnostic criteria for PTSD.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board emphasizes 
that medical matters such as diagnosis, causation, and 
etiology are solely within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Hence, the assertions of the veteran and his son 
in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


